DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/18/2021 in which claims 1, 4 – 6, 9 – 11, and 14 – 15 was amended, claims 3, 8, and 13 was canceled, and claims 1 – 2, 4 – 7, 9 – 12, and 14 - 15 was presented for examination.
3.	Claims 1 – 2, 4 – 7, 9 – 12, and 14 - 15 are pending in the application

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 2, 4 – 7, 9 – 12, and 14 - 15 have been considered but are moot in view of new ground of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


5.	Claims 1 – 2 and 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chulinin et al (US 2017/0161580 A1), in view of Handley (US 2006/0088214 A1), and further in view of Davis et al (US 2018/0276462 A1).
As per claim 1, Chulinin et al (US 2017/0161580 A1) discloses,
A method for automatically converting data printed on a physical document into an electronic format compatible for importing into a database (para.[0003]; “printed documents are routinely converted into electronic documents by various methods and systems, including conversion of printed documents into digital scanned-document images using electro-optico-mechanical scanning devices” and para.[0051]; “Printed documents can be converted into digitally encoded, scanned-document images by various means, including electro-optico-mechanical scanning devices”).
comprising: (a) optically scanning, using a scanner, the physical document having data printed thereon to create an electronic portable document format file of image data (para.[0003]; “employ a desktop scanner and sophisticated optical-character-recognition ("OCR") programs running on a personal computer to convert a printed-paper document into a corresponding electronic document”).
(b) electronically creating, using a user input interface, within the electronic portable document format file of image data, parsing demarcations (para.[0056]; “scanned-document-image-to-electronic-document conversion, a printed document, such as the example document 100 shown in FIG. 1, is analyzed to determine various different regions within the document”).
(c) converting, using a computer operatively connected to the scanner and an optical character recognition process, the portable document format file of image data into an electronic file of values based upon the created demarcations, each value having an ASCII character (para.[0051]; “desktop scanning device 202 includes a transparent glass bed 204 onto which a document is placed, face down 206. Activation of the scanner produces a digitally encoded scanned-document image which may be transmitted to the personal computer ("PC") 208 for storage in a mass-storage device” and para.[0055]; “digitally encoded text characters. One commonly used encoding standard for text characters is the Unicode standard. The Unicode standard commonly uses 8-bit bytes for encoding American Standard Code for Information Exchange ("ASCII") ……..recognize images of text characters in a digitally encoded scanned-document image and convert the images of characters into corresponding Unicode encodings”).
(d) converting, using the computer operatively connected to the scanner, the electronic file of values into an electronic comma separated values file of ASCII characters, the electronic comma separated values file of ASCII characters being a file of values wherein each value is separated by a comma, wherein a comma, in the electronic comma separated values file of ASCII characters, being inserted, at locations between values in the electronic comma separated values file, into the electronic comma separated values file of ASCII characters based upon the created parsing demarcations (para.[0055]; “Unicode standard commonly uses 8-bit bytes for encoding American Standard Code for Information Exchange ("ASCII") characters and 16-bit words for encoding symbols and characters of many languages …….OCR program is to recognize images of text characters in a digitally encoded scanned-document image and convert the images of characters into corresponding Unicode encodings”).
	Chulinin does not specifically disclose (e) electronically identifying, a value in the created electronic comma separated values file of ASCII characters, as a labels and associating the value in the created electronic comma separated values file of ASCII characters with an identified label when the value in the created electronic comma separated values file of ASCII characters matches a text representation of a known label, the text representations of the known label and the known label being stored in an electronic table, the electronic table not being part of the created electronic comma separated values file of ASCII -2-US Patent Application Number: 16/204,035 Attorney Docket Number: 1334 003 301 0201characters, a known label in the electronic table having multiple text representations of the known label associated therewith, (f) electronically identifying, in the created electronic comma separated values file of ASCII characters, data corresponding to each identified labels, (g) electronically associating the identified data with the corresponding identified label.
	However, Handley et al (US 20060088214 A1) in an analogous art discloses,
(e) electronically identifying, a value in the created electronic comma separated values file of ASCII characters, as a labels and associating the value in the created electronic comma separated values file of ASCII characters with an identified label when the value in the created electronic comma separated values file of ASCII characters matches a text representation of a known label (para.[0078]; “scanned image in a file system; processes the image with an optical character recognition process; outputs ASCII text and layout information; labels the data according to a document model” and para.[0102]; “semantic recognition subsystem or module 2300 outputs a plurality of fields of text data with labels to identify the nature of the text data”). 
the text representations of the known label and the known label being stored in an electronic table, the electronic table not being part of the created electronic comma separated values file of ASCII -2-US Patent Application Number: 16/204,035 Attorney Docket Number: 1334 003 301 0201characters, a known label in the electronic table having multiple text representations of the known label associated therewith (para.[0078]; “scanned image in a file system; processes the image with an optical character recognition process; outputs ASCII text and layout information; labels the data according to a document model” and para.[0102]; “a plurality of fields of text data with labels to identify the nature of the text data within the fields, the labels being”). 
(f) electronically identifying, in the created electronic comma separated values file of ASCII characters, data corresponding to each identified labels (para.[0105]; “The labeled fields of text data are received by an electronic business letter generation subsystem or module”). 
(g) electronically associating the identified data with the corresponding identified label (para.[0078]; “processes the labeled data for routing, storing, or extraction routines” and para.[0105]; “generation subsystem or module 2400 converts the labeled fields of text data into an extensible marked-up language (XML) document or marked-up language document that can be readily used by various document management applications”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of conversion of paper document to electronic form of Handley into the teaching of Chulinin to identifying information that allows to be routed properly.
 	Neither Chulinin nor Handley specifically disclose (h) electronically pushing the associated identified data with the corresponding identified label into a database.
	However, Davis et al (US 2018/0276462 A1) in an analogous art discloses,
and (g) electronically pushing the associated identified data with the corresponding identified label into a database (para.[0097]; “exporting the extracted data into an electronic file for presentation to a user, storage”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Chulinin and Handley to automatically structure data to be converted into form that enable the data to be easily converted into required document for providing concise output.

As per claim 2, the rejection of claim 1 is incorporated and further Chulinin et al (US 2017/0161580 A1) discloses,
wherein the electronic creating of parsing demarcations is realized by a user electronically drawing vertical lines in the electronic portable document format file of image data (para.[0060]; “a text-containing region 802 is vertically oriented. The text-containing region is partitioned into columns demarcated by vertical lines, such as vertical line”).  


As per claim 4, the rejection of claim 1 is incorporated and further Davis et al (US 2018/0276462 A1) discloses,
wherein the electronic identifying of data corresponding to each identified labels is realized by identifying a non-label comma separated value located in a same row of a label identified comma separated value but a different column of the label identified comma separated value (para.[0087]; “text for the column label rows may then be extracted using a similar methodology to the table extraction; bounding whitespace regions are identified as the text column boundaries, and the OCR text is then sorted by column. The sorted text is then associated with the table columns based on the amount of overlap in the horizontal extents of the table column region and the column label region”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Chulinin and Handley to separate the content of document to be converted into structure that make it efficient for identification of the structure of the document thereby minimize system workload.

As per claim 5, the rejection of claim 1 is incorporated and further Davis et al (US 2018/0276462 A1) discloses,
wherein the electronic identifying of data corresponding to each identified labels is realized by identifying a non-label comma separated value located in a different row of a label identified comma separated value but a same column of the label identified comma separated value (para.[0087]; “text for the column label rows may then be extracted using a similar methodology to the table extraction; bounding whitespace regions are identified as the text column boundaries, and the OCR text is then sorted by column. The sorted text is then associated with the table columns based on the amount of overlap in the horizontal extents of the table column region and the column label region”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Chulinin and Handley to separate the content of document to be converted into structure that make it efficient for identification of the structure of the document thereby minimize system workload.

6.	Claims 6, 9 – 10, 11, and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo S.A. (US 2015/0026200 A1), in view of Handley (US 2006/0088214 A1), and further in view of Davis et al (US 2018/0276462 A1).
As per claim 6, Lobo S.A. (US 2015/0026200 A1) discloses,
A method for automatically converting an electronic portable document format file of image data into an electronic format compatible for importing into a database (para.[0005]; “document format converter might take a portable document format
(PDF) file and convert the file into a document that can be opened, read, and edited by a word processing program” and para.[0037]; “documents stored in various electronic
formats and for converting the data into a form that can
be indexed, manipulated, and stored in a database”).
comprising:  (a) receiving an electronic portable document format file of image data (para.[0049]; “System 100 is able to parse input files in a variety of
formats. For example, the input file may be in an application independent
format such as portable document format (PDF)”).;
(b) electronically creating, using a user input interface, within the electronic portable document format file of image data (para.[0048]; “user interface 114 may include a settings window 116 allowing a user to select an input directory path 118, an output directory path 120, and a mapping directory path” and para.[0049]; “parse input files in a variety of formats. For example, the input file may be in an  application independent format such as portable document format (PDF)”). 
parsing demarcations; (c) converting, using a computer and an optical character recognition process, the portable document format file of image data into an electronic file of values based upon the created demarcations, each value having an ASCII character (para.[0045]; “output file may be in any suitable file format, including extensible markup language (XML) format, as shown in FIG. 4, or a spreadsheet document, as shown in FIG. 5. The output file may also be in a comma separated values (CSV) format”).
(d) converting, using the computer, the electronic file of values into an electronic comma separated values file of ASCII characters, the electronic comma separated values file of ASCII characters being a file of values wherein each value is separated by a comma, wherein a comma, in the electronic comma separated values file of ASCII characters, being inserted, at locations between values in the electronic comma separated values file, into the electronic comma separated values file of ASCII characters based upon the created parsing demarcations (para.[0055]; “Unicode standard commonly uses 8-bit bytes for encoding American Standard Code for Information Exchange ("ASCII") characters and 16-bit words for encoding symbols and characters of many languages …….OCR program is to recognize images of text characters in a digitally encoded scanned-document image and convert the images of characters into corresponding Unicode encodings”).
	Lobo does not specifically disclose e) electronically identifying a value in the created electronic comma separated values file of ASCII characters as a labels and associating the value in the created electronic comma separated values file of ASCII characters with an identified label when the value in the created electronic comma separated values file of ASCII characters matches a text representation of a known label, the text representations of the known label and the known label being stored in an electronic table, the electronic table not being part of the created electronic comma separated values file of ASCII characters, a known label in the electronic table having multiple text representations of the known label associated therewith;(f) electronically identifying, in the created electronic comma separated values file of ASCII characters, data corresponding to each identified labels; (g) electronically associating the identified data with the corresponding identified label.
	However, Handley et al (US 20060088214 A1) in an analogous art discloses,
e) electronically identifying a value in the created electronic comma separated values file of ASCII characters as a labels and associating the value in the created electronic comma separated values file of ASCII characters with an identified label when the value in the created electronic comma separated values file of ASCII characters matches a text representation of a known label (para.[0078]; “scanned image in a file system; processes the image with an optical character recognition process; outputs ASCII text and layout information; labels the data according to a document model” and para.[0102]; “semantic recognition subsystem or module 2300 outputs a plurality of fields of text data with labels to identify the nature of the text data”). 
the text representations of the known label and the known label being stored in an electronic table, the electronic table not being part of the created electronic comma separated values file of ASCII characters, a known label in the electronic table having multiple text representations of the known label associated therewith (para.[0078]; “scanned image in a file system; processes the image with an optical character recognition process; outputs ASCII text and layout information; labels the data according to a document model” and para.[0102]; “a plurality of fields of text data with labels to identify the nature of the text data within the fields, the labels being”). 
(f) electronically identifying, in the created electronic comma separated values file of ASCII characters, data corresponding to each identified labels (para.[0105]; “The labeled fields of text data are received by an electronic business letter generation subsystem or module”). 
(g) electronically identifying, in the created electronic comma separated values file of ASCII characters, data corresponding to each identified labels (para.[0078]; “processes the labeled data for routing, storing, or extraction routines” and para.[0105]; “generation subsystem or module 2400 converts the labeled fields of text data into an extensible marked-up language (XML) document or marked-up language document that can be readily used by various document management applications”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of conversion of paper document to electronic form of Handley into the teaching of Chulinin to identifying information that allows to be routed properly.
 	Neither Chulinin nor Handley specifically disclose (h) electronically pushing the associated identified data with the corresponding identified label into a database.
	However, Davis et al (US 2018/0276462 A1) in an analogous art discloses,
and (h) electronically pushing the associated identified data with the corresponding identified label into a database (para.[0097]; “exporting the extracted data into an electronic file for presentation to a user, storage”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Chulinin and Handley to automatically structure data to be converted into form that enable the data to be easily converted into required document for providing concise output.

As per claim 9, the rejection of claim 6 is incorporated and further Davis et al (US 2018/0276462 A1) discloses,
wherein the electronic identifying of data corresponding to each identified labels is realized by identifying a non-label comma separated value located in a same row of  a label identified comma separated value but a different column of the label identified comma separated value (para.[0087]; “text for the column label rows may then be extracted using a similar methodology to the table extraction; bounding whitespace regions are identified as the text column boundaries, and the OCR text is then sorted by column. The sorted text is then associated with the table columns based on the amount of overlap in the horizontal extents of the table column region and the column label region”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Lobo and Handley to separate the content of document to be converted into structure that make it efficient for identification of the structure of the document thereby minimize system workload.

As per claim 10, the rejection of claim 6 is incorporated and further Davis et al (US 2018/0276462 A1) discloses,
wherein the electronic identifying of data corresponding to each identified labels is realized by identifying a non- label comma separated value located in a different row of a label identified comma separated value but a same column of the label identified comma separated value (para.[0087]; “text for the column label rows may then be extracted using a similar methodology to the table extraction; bounding whitespace regions are identified as the text column boundaries, and the OCR text is then sorted by column. The sorted text is then associated with the table columns based on the amount of overlap in the horizontal extents of the table column region and the column label region”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Davis into the combine teaching of Lobo and Handley to separate the content of document to be converted into structure that make it efficient for identification of the structure of the document thereby minimize system workload.

Claims 11 and 14 – 15 are system claim corresponding to method claims 6 and 8 – 10 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6 and 8 – 10 respectively above.

7.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo S.A. (US 2015/0026200 A1), in view of Handley (US 2006/0088214 A1), in view of Davis et al (US 2018/0276462 A1), and further in view of Chulinin et al (US 2017/0161580 A1).
As per claim 7 the rejection of claim 6 is incorporated, Lobo S.A. (US 2015/0026200 A1), Handley (US 2006/0088214 A1), and Davis et al (US 2018/0276462 A1) does not disclose  wherein the electronic creating of parsing demarcations is realized by a user electronically drawing vertical lines in the electronic portable document format file of image data. 
	However, Chulinin et al (US 2017/0161580 A1) in an analogous art discloses,
wherein the electronic creating of parsing demarcations is realized by a user electronically drawing vertical lines in the electronic portable document format file of image data (para.[0060]; “a text-containing region 802 is vertically oriented. The text-containing region is partitioned into columns demarcated by vertical lines, such as vertical line”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chulinin into the combine teaching of Lobo, Handley, and Davis to identify orientation and region of block of image to be extracted from a document for efficient conversion of printed document into electronic document.

Claim 12 is a system claim corresponding to method claim 7, and rejected under the same reason set forth in connection to the rejection of claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/10/2021